The Court
(Thruston, J.,
absent,) overruled the motion, and, at the prayer of Mr. JR. S. Coxe, for the plaintiffs, instructed the jury, that if they shall believe, from the evidence aforesaid, that the plaintiffs received the draft in question from the agent of the defendant, for the purpose of being transmitted to the north for collection, and the said- plaintiffs did, in due time, transmit the draft for collection, the bank in New York, to whom the draft was thus transmitted, became the agent of the defendant, and is responsible to him alone for breach of its duty in relation to said draft, and such breach of duty constitutes no defence to this action.
Verdict for plaintiffs.